Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 1 of 30
     Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 2 of 30



Sellers in the Consolidated Actions, aggregate the properties,

and lease the property to the defendant Puerto Rico CVS

Pharmacy, LLC (“CVS”),3 which would construct and operate the

pharmacy.   The deal fell through.      The CVS Parties blame CPC

Carolina; CPC Carolina blames the CVS Parties.        Sellers, in the

Consolidated Actions, blame both.

     After discovery, CPC Carolina moves for partial summary

judgment against the CVS Parties, and the CVS Parties cross-move

for summary judgment against CPC Carolina.       CVS and CPC Carolina

both move for summary judgment against the Sellers.         The Court

held a hearing on the motions for summary judgment on July 30,

2020 and July 31, 2020.    For the reasons stated below, as

between the CVS Parties and CPC Carolina, the anticipatory

repudiation/breach of contract claims survive summary judgment

and will proceed to bench trial.4       The Court holds in abeyance,

and under advisement, the motions for summary judgment in the

Consolidated Actions pending disposition of this lead action.




     3 CVS and co-defendant CVS Pharmacy, Inc. are collectively
referred to as the “CVS Parties.”
     4 No party in the lead case has requested a jury trial, and

therefore such claim has been waived. Fed. R. Civ. P. 38(d) (“A
party waives a jury trial unless its demand is properly served
and filed.”); Compl., ECF No. 1; Civil Cover Sheet, ECF No. 1-2;
CVS Answer Counterclaim, ECF No. 13; CPC Answer to Counterclaim,
ECF No. 15.
                                  [2]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 3 of 30



II.   BACKGROUND

      A.   Facts

      The undisputed facts are taken from the parties’ respective

statements of undisputed material fact and the Court’s

independent review of the record.        See CPC Statement Undisputed

Material Fact Supp. Summ. J. (“CPC SUMF”), ECF No. 72; CVS Resp.

CPC Statement Undisputed Material Facts Supp. Partial Summ. J.

(“CVS Resp. SUMF”), ECF No. 110; CPC’s Reply Defs.’ Opp’n

Statement Material Facts Supp. Mot. Partial Summ. J. (“CPC Reply

SUMF”), ECF No. 140; CVS Statement Undisputed Material Facts

Supp. Summ. J. (“CVS SUMF”), ECF No. 78; CPC’s Resp. CVS’s

Statement Undisputed Material Facts Supp. Mot. Summ. J., (“CPC

Resp. SUMF”), ECF No. 105.

      On October 3, 2013, each of the Sellers entered into

similar Purchase Agreements (hereinafter the “Purchase

Agreements”) with KRB Universal Investments, LLC (“KRB”) to sell

their respective properties located in Valle Arriba Heights,

Carolina, Puerto Rico (the “Parcels”).        CPC SUMF ¶¶ 1-2.    On

February 24, 2015 KRB assigned its rights under the Purchase

Agreement to CPC Carolina.      CPC SUMF ¶ 3.

      Attorney Arnaldo Villamil (“Villamil”) was engaged by CVS

to represent it in negotiating a lease, and for due diligence

(including title issues) to open the store at issue here -- what

CVS identified as store #10640 (“the Store”).         CPC SUMF ¶¶ 5-6,

                                   [3]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 4 of 30



15.   He worked on this transaction with Kristen Donabedian

(“Donabedian”), a CVS in-house senior legal counsel in the real

estate division.    CPC SUMF ¶¶ 8-9.     Donabedian was responsible

for determining whether the requirements to accept possession of

the Premises were satisfied.      CPC SUMF ¶ 12.     Donabedian was

also the assistant secretary for Puerto Rico CVS Pharmacy, LLC,

an entity formed for the purpose of opening the Store.          CPC SUMF

¶¶ 10-11.5   Attorney Will Lovell (“Lovell”) represented CPC

Carolina in the transaction.      CPC SUMF ¶ 25, CVS Resp. SUMF ¶

98, CPC Reply SUMF ¶98.

      On March 30, 2015, CVS and CPC Carolina executed a Ground

Lease (the “Ground Lease”) for the lease of the Store property

which was to be aggregated from properties that included the

Parcels of the Sellers.     CPC SUMF ¶ 4; see Compl., Ex. 1, Ground

Lease, ECF no. 1-1.     Section 2 of the Ground Lease provides for,

among other things and relevant to this dispute, evaluation and

delivery of the Premises to CVS.       Relevant here, is Section

2.1(e) that has additional conditions for possession:

      Notwithstanding anything to the contrary in this
      Lease, in no event shall [CVS] be obligated to accept
      possession of the Premises until Tenant shall have:
      . . .

      5Michael Buckless (“Buckless”) was the Vice President of
Real Estate at CVS Pharmacy, Inc., who oversaw the negotiation
of documents and construction of the Store. CPC SUMF ¶¶ 13, 14,
16. One of Buckless’s superiors at CVS Pharmacy, Inc. was Brian
Bosnic (“Bosnic”). CPC SUMF ¶ 61.


                                   [4]
        Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 5 of 30




        (ii) received a leasehold policy of title insurance
        with respect to the Premises, which policy shall be
        satisfactory to [CVS]; and

        (iii) received and recorded a Deed of Constitution of
        Lease pursuant to Section 29 [of the Ground Lease] . .
        .

Ground Lease, ¶ 2.1(e).

        On August 26, 2015, the Evaluation Period ended after an

extension to perform additional environmental testing.            CPC SUMF

¶ 43.     Prior to the expiration of the Evaluation Period, CPC

Carolina and CVS became aware that eight parcels were subject to

certain Restrictive Covenants.        CPC SUMF ¶ 44.     During this time

period CVS never objected to the Restrictive Covenants nor

terminated the Ground Lease.        CPC SUMF ¶¶ 45-46.

        In July 2015, the business environment in Puerto Rico

became less favorable to CVS, and the outlook for the Store less

profitable.     CPC SUMF ¶ 47.     Between November 2016 and March

2017, CVS decided to pull out of all Puerto Rico deals, subject

to legal approval, when recommended by senior management.             CPC

SUMF ¶ 51.     Buckless testified, however, that if CPC Carolina

complied with the Ground Lease, CVS was legally required to move

forward.     CVS Resp. SUMF ¶ 51.     CVS perceived at that time that

it had no ability to extract itself from the Ground Lease.                CPC

SUMF ¶ 52.




                                     [5]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 6 of 30



      In early May 2017, CPC Carolina planned to acquire the

Parcels and execute deeds of consolidation and protocolization

of lease in accordance with the Ground Lease Deed.          CPC SUMF ¶

56.   The acquisition of the Parcels did not proceed as scheduled

in May 2017, however, because one of the sellers (a third party

not involved in the Consolidated Cases) of a relevant parcel did

not disclose the fact that a member of that seller’s estate was

a minor (“Minor’s Title Issue”), and sale would require court

authorization.    CPC SUMF ¶¶ 55.     CVS was aware by June, 2017 of

the Minor’s Title Issue that prevented the acquisition of the

Parcels by CPC Carolina.     CPC SUMF ¶ 58, CVS Resp. ¶ 58.       CPC

Carolina requested an extension to deliver possession of the

Premises, which was denied by CVS.        CPC SUMF ¶¶ 59-60, CVS Resp.

SUMF ¶¶ 59-60.    CVS had decided that no further extensions would

be permitted under the Ground Lease.       CPC SUMF ¶¶ 60-62, CVS

Resp. SUMF ¶¶ 60-62.

      On June 22, 2017, at 5:17 p.m., Villamil sent an email to

Donabedian and others at CVS “re: CVS Store 10640 Monserrate

Avenue.”   ECF 76-8 at 4-5.     That email is entirely redacted,

presumably on attorney-client privilege or work product doctrine

grounds.   On June 25, 2017, Buckless forwarded that email to

Bosnic at CVS, modifying the re: line to include “OPPORTUNITY TO

CANCEL LEASE.”    Id. at 1. Buckless wrote:



                                    [6]
     Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 7 of 30



     This is one of the two remaining stores still to open
     in PR. This site was reviewed, and supported by Kevin
     H, to refresh your memory . . . I believe by July 4
     we will have the right, but not the obligation, to
     cancel out lease. If we don’t cancel by then....we
     are fully committed[.] We have already spent nearly
     900k in the approvals...which is not unusual...we are
     at permits. We stand to lose a lot more in operating
     this location. Under normal circumstances we would
     never walk at this point, since the property will be
     delivered to us....just a [couple] months late. The
     “late” delivery is our out of the deal . . . Thoughts?

Id. (unspaced ellipses in original).

     On June 27, 2017, at 10:43 a.m., Buckless sent an email to

Donabedian and others at CVS with the same “re:” line.         That

email is entirely redacted, again, presumably on attorney-client

privilege or work product doctrine grounds.       Id.   On June 27,

2020, at 10:49 a.m., Bosnic responded “I believe we are ok to

cancel or terminate,” id. at 2., and later that afternoon Bosnic

confirmed “Scott B. [and] I are ok to terminate,” id. at 5.

     On that same day, CVS employee Robin Peterson, a CVS

employee working with Buckless, sent an email to Villamil,

copying Donabedian.    Id. at 7.   That email is entirely redacted,

presumably on attorney-client privilege or work product doctrine

grounds.   In response, Peterson later stated:

     Mike [Buckless] is aware we have a very high dead deal
     cost here. Ops does not want to continue. Make sure
     your vendors know we are not proceeding. Thank you.

Id. at 6 (emphasis supplied).      CVS was taking steps to extract

itself from the deal.


                                   [7]
     Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 8 of 30



     Under the Ground Lease, CPC Carolina was required to

acquire title to the Premises by July 4, 2017.        CPC SUMF ¶ 63,

CVS SUMF ¶ 16.   By that date, however, the issue had not been

resolved.   On July 10, 2017, Donabedian wrote to CPC Carolina

purporting to terminate the Ground Lease and invoke the thirty-

day cure period.   CPC SUMF ¶ 63; see ECF No. 76-7 (the “July 17,

2017 Letter”), CVS Resp. SUMF ¶ 63.

     On July 12, 2017, after conferring with CPC Carolina’s

counsel, Loyda Rivera (“Rivera”), Villamil sent a letter to CPC

Carolina acknowledging that the Minor’s Title Issue would be

resolved, but holding CPC Carolina to the July 14, 2017 deadline

under the Ground Lease for it to acquire the Parcels and deliver

possession of the Premises to CVS.      CPC SUMF ¶ 66; ECF No. 78-8.

The July 12, 2017 Letter was acknowledged by CPC Carolina.             Id.

     CPC Carolina did not, however, acquire the Parcels and

tender possession by July 14, 2017, and on July 17, 2017,

Donabedian again wrote to CPC Carolina providing a final thirty-

day notice to cure under the Ground Lease.       CPC SUMF ¶ 67; ECF

No. 78-9.

     The next day, on July 18, 2017, Villamil sent an email to

Donabedian, Buckless and others regarding the Store.         The email

is completely redacted, presumably on attorney-client privilege

or work product doctrine grounds.       ECF No. 76-8. at 8.    Ten



                                  [8]
       Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 9 of 30



minutes later, Buckless forwarded the email to Bosnic and others

stating:

            As I indicated roughly a month ago, I saw a
       potential opportunity to terminate the lease of the
       approved deal. . . We sent a default notice as
       required, since [CPC Carolina] had not yet acquired
       title to all 14 properties that he had to deliver to
       CVS by July 4. The 30 day notice puts him on notice
       that he is in default, and we intend to terminate the
       lease. He HAS informed that he WILL acquire title to
       all properties within the 30 day notice period. At
       this time, he is one short. If/when he does acquire,
       we will NOT be able to terminate the lease, and we
       will therefore start construction and open the
       location in 2018, as required per the lease agreement.

Id.    The deal was apparently back on, at least potentially.

       From CPC Carolina’s and the Sellers’ perspective, the deal

was indeed on, and three days later, on August 4, 2017, Rivera

informed Sellers via letters that the closing would take place

on Monday, August 14, 2017 (“the Sellers’ Closings”).           See ECF

Nos. 64-6, 66-6, 68-6 and 70-6, respectively.          Later, the

Sellers’ Closings were rescheduled for August 16, 2017.           CPC

SUMF ¶ 68.

       Meanwhile, with the Sellers’ Closings scheduled, CPC

Carolina and CVS were dealing with two inter-related issues that

could affect acceptance of possession under Section 2.1(e) of

the Ground Lease: (1) the recordability of a deed; and (2)

satisfactory title insurance.       CVS Resp. SUMF ¶ 132; CPC Reply ¶

132.   Around August 10, 2017, “Donabedian had a telephone

conversation with Lovell where she reiterated that CVS would not

                                    [9]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 10 of 30



accept possession until the contractual conditions were met––

namely, ‘[a] satisfactory title insurance policy and a deed of

lease -- a deed of lease both in terms of its form, its

recordable form and actually getting it recorded.’”        CVS Resp.

SUMF ¶ 132 (quoting CVS SUMF, Ex. 7, Dep. of Kristine Donabedian

(“Donabedian Dep.”) 106:2-5, ECF No. 72-7).       This conversation

leads directly into the mixed questions of law and fact as to

the whether these conditions were met.

     On that same day, specifically with respect to the lease

recordability issue, Villamil exchanged emails with Donabedian,

counseling that a Memorandum of Lease could substitute the deed

of lease requirement.    ECF No. 78-3.    Donabedian had no interest

in a work-around, stating to Villamil: “I’m not looking for

practical substitutes to the lease requirements.        I want to

adhere to the lease.    Is there enough of a material difference

in the two documents that I can claim that requirement for

possession hasn’t been satisfied?”      Id.

     Villamil responded: “I believe you could stick to a strict

interpretation of the lease which requires a deed of lease.            I

believe [CPC Carolina] could come back to you by offering a

commitment to obtain judicial cancellation of the restrictions

post-closing.    Of course, that is not an exact quid pro quo but

it is doable.”   Id.



                                 [10]
     Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 11 of 30



     On August 16, 2017, the day of the expiration of the Cure

Period, Donabedian informed Lovell that CVS could not accept

possession at that time without having received a satisfactory

title insurance policy and a recordable deed of constitution of

lease.6     Lovell and CPC Carolina interpreted this statement as

CVS stating they were out of the deal.       CVS SUMF, Ex. 3,

Deposition of Will Lovell (“Lovell Dep.”) 89:18-20, 97:2-23, ECF

No. 78-3; id., Ex. 4, Deposition of John Graham (“Graham Dep.”)

116:3-117:19, ECF No. 78-4.     In response, Lovell contacted

Rivera and immediately suspended the Sellers’ Closings.          ECF No.

132, Ex. 3, Deposition of Loyda Rivera Torres (“Rivera Dep.”)

207:19-23, ECF No. 132-3.     There is no record of any further

communication between CPC Carolina and CVS on August 16, 2017.




     6    Specifically, at her deposition, Donabedian states:

     What I told him was that CVS was not prepared to
     accept possession of the premises at this time because
     there were two conditions to accept it that were set
     forth in the lease that hadn't been satisfied. That's
     what I told him.

Donabedian Dep. 133:20-24. At summary judgment, in June 2020,
Donabedian avers in pertinent part:

     On August 16, 2017, I informed Will Lovell (attorney for
     CPC) that CVS could not accept possession of the Premises
     at that time without having received the satisfactory
     title insurance policy (as required by the Ground Lease)
     or having received the recordable deed of constitution
     of lease, neither of which were provided by CPC.

Donabedian Aff. ¶ 8, ECF No. 110-15.
                                  [11]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 12 of 30



     On August 17, 2017, CPC Carolina sent a letter to CVS

accusing it of breaching its obligations under the Ground Lease.

ECF No. 78-24.

     On August 18, 2017, Donabedian sent an email to Peterson,

copying Buckless and others regarding the Store.        That email is

completely redacted, presumably on attorney-client privilege or

work product doctrine grounds.      ECF No. 76-8 at 9.    That same

evening, Buckless sent an email copied to Bosnic stating:

“Termination of this deal has been accomplished, as requested.”

ECF No. 76-8 at 9.    Later that evening Buckless sent an email to

another CVS employee stating:

     As of today there will be no store here. Brian
     B[osnic] wanted out. I got him out. Potential legal
     battle. Please do not forward.

ECF No. 76-8, p. 10.       That email was eventually forwarded to

Bosnic.    Id.   When asked about “as requested,” Buckless

responded that because of the financial situation in Puerto

Rico, “when the dates were not met Robert Marcello and [Brian]

Bosnic had requested that we do not extend, that we get out of

the deal.”    Dep. of Michael Buckless 130:4-14.

     B.      The Lawsuit

     On August 8, 2018, CPC Carolina filed suit against the CVS

Parties.   Compl. ECF 1.     For its First Cause of Action, CPC

Carolina seeks a declaratory judgment that CVS waived any right

to terminate the Ground Lease due to the existence of

                                   [12]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 13 of 30



Restrictive Covenants, that relying on the Restrictive Covenants

as a reason to not accept possession of the Premises constituted

a breach of the Ground Lease and anticipatory repudiation, and

that such anticipatory breach excused performance.        Compl. ¶¶

40-47.    For its second cause of action, CPC Carolina seeks

specific performance: that “CVS accept possession of the

premises subject to Restrictive Covenants” and an instruction

that the Escrow Agent “release the amount of $300,000 currently

in escrow . . . to CPC [Carolina] upon delivery of the Premises

to CVS.”   Compl. ¶ 52.   For its Third and Fourth Causes of

action, in the alternative to specific performance, CPC Carolina

seeks contractual damages for breach of contract or anticipatory

breach of contract.   Compl.   ¶¶ 48-71.    For its Fifth Cause of

Action, CPC Carolina seeks damages under Article 1802, 31 P.R.

Laws Ann. § 5141.   Compl. ¶¶ 72-78.     For its Sixth Cause of

Action, CPC Carolina seeks estoppel under the “Doctrina De Los

Actos.”    Compl. ¶¶ 79-84.   For its Seventh Cause of Action, CPC

Carolina is seeking unjust enrichment damages.       Compl. ¶¶ 85-87.

Finally, for its Eighth Cause of Action, CPC Carolina seeks

“Attorney’s Fees and Costs.”     Compl. ¶¶ 88-89.    On October 26,

2018, CVS counterclaimed for breach of contract under the Ground

Lease. CVS Answer Counterclaim, ECF No. 13.




                                 [13]
       Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 14 of 30



       C.    CPC Carolina and CVS Cross-Motions For Summary
             Judgment

       The parties have filed and briefed their cross-motions for

summary judgment on certain claims.         CPC Mot. Summ. J. (“CPC

Mot.”), ECF No. 73;      Defs.’ Mot. Summ. J. (“CVS Mot.”); ECF 79;

Opp’n Defs.’ Mot. Summ. J. (“CPC Opp’n”), ECF No. 106;            Defs.’

Resp. CPC Mot. Summ. J. (“CVS Opp’n”) ECF No. 111; Reply Defs.’

Opp’n CPC Mot. Summ. J. (CPC Reply”), ECF No. 146; Defs. Reply

Supp. Mot. Summ J., ECF 147 (“CVS Reply”), ECF No. 147.

III. ANALYSIS

       A.    The Summary Judgment Standard

       The Court has considered the parties’ submissions and the

record, and heard oral argument on the motions.           ECF Nos. 159,

160.    For the reasons stated below, there are genuine issues of

material fact that preclude judgment as matter of law as to all

breach of contract claims.       As these parties have waived a jury

trial, this Court will conduct a bench trial, holding in

abeyance and under advisement CPC Carolina’s and CVS’s motions

for summary judgment in the Consolidated Actions pending

resolution of the lead case.

       The familiar summary judgment standard was recently

reiterated by the First Circuit and is restated here:

       Summary judgment is appropriate when the moving party
       shows that “there is no genuine dispute as to any
       material fact and the movant is entitled to judgment
       as a matter of law.” Fed. R. Civ. P. 56(a). A

                                    [14]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 15 of 30



     genuine dispute is “one that must be decided at trial
     because the evidence, viewed in the light most
     flattering to the nonmovant, would permit a rational
     factfinder to resolve the issue in favor of either
     party.” Medina-Muñoz v. R.J. Reynolds Tobacco Co.,
     896 F.2d 5, 8 (1st Cir. 1990) (citations omitted).
     “Facts are material when they have the ‘potential to
     affect the outcome of the suit under the applicable
     law.’” Cherkaoui v. City of Quincy, 877 F.3d 14, 23
     (1st Cir. 2017) (quoting Sánchez v. Alvarado, 101 F.3d
     223, 227 (1st Cir. 1996)). The party opposing summary
     judgment “bears ‘the burden of producing specific
     facts sufficient to deflect the swing of the summary
     judgment scythe.’” Theidon v. Harvard Univ., 948 F.3d
     477, 494 (1st Cir. 2020) (quoting Mulvihill v. Top-
     Flite Golf Co., 335 F.3d 15, 19 (1st Cir. 2003)).
     “For this purpose, [it] cannot rely on ‘conclusory
     allegations, improbable inferences, acrimonious
     invective, or rank speculation.’” Id. (quoting Ahern
     v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010)).

Baum-Holland v. Hilton El Con Mgmt., LLC, 964 F.3d 77, 87 (1st

Cir. 2020).

     In reviewing motions for summary judgment, the “Court is

‘obliged to [ ]view the record in the light most favorable to

the nonmoving party, and to draw all reasonable inferences in

the nonmoving party’s favor.’”     Humphrey v. Town of Spencer, No.

CV 4:14-40127-TSH, 2017 WL 2261744, at *4 (D. Mass. Mar. 6,

2017) (Hennessy, M.J.) (citing LeBlanc v. Great Am. Ins. Co., 6

F.3d 836, 841 (1st Cir. 1993).     In the context of the cross-

motions for summary judgment, “[c]ross-motions for summary

judgment do not alter the summary judgment standard, but instead

simply require [the Court] to determine whether either of the

parties deserves judgment as a matter of law on the facts that


                                 [15]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 16 of 30



are not disputed.”   Watchtower Bible Tract Soc'y of New York,

Inc. v. Municipality of Ponce, 197 F. Supp. 3d 340, 348 (D.P.R.

2016) (Gelpi, J.) (quoting Wells Real Estate Inv. Trust II, Inc.

v. Chardon/Hato Rey P’ship, S.E., 615 F.3d 45, 51 (1st Cir.

2010)).    While “each motion for summary judgment must be decided

on its own merits, each motion need not be considered in a

vacuum.”    Id.

     B.     CPC Carolina – CVS Parties Cross-Motions for Summary
            Judgment

     The primary contention between CPC Carolina and CVS

concerns which party breached the Ground Lease first on August

16, 2017.   CVS claims that it was only reciting its position on

contractual terms to which it was entitled.       CPC Carolina claims

that CVS prematurely walked away from the Ground Lease.         The

resolution of this issue largely determines the rest of the

case, and perhaps the Consolidated Actions, but there are

genuine issues of material fact that preclude summary judgment

and merit a trial.   As to the remaining claims by CPC Carolina,

CVS is entitled to summary judgment.




                                 [16]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 17 of 30



            1.     Genuine Disputes as to Material Fact Preclude
                   Cross Motions for Summary Judgment on CPC
                   Carolina’s First, Second, Third, Fourth and
                   Eighth Causes of Action, and CVS’s Counterclaim
                   for Breach of Contract.

                   a.   CPC Carolina’s and the CVS Parties’
                        Arguments

      CPC Carolina and the CVS Parties argue that each breached

the Ground Lease first.      CPC Carolina argues that CVS

anticipatorily breached the Ground Lease when Donabedian spoke

with Lovell on August 16, 2017, informing him that it would not

take possession because of the lack of a suitable title

insurance policy and receipt of a recordable deed.          CPC Mot. 16-

17.   CPC broadly argues that CVS’s reasons were a ruse, and

those two reasons were legally insufficient in any event

because: (1) CVS had waived any requirement that title insurance

cover Restrictive Covenants and (2) the Ground Lease was

recordable.      CPC Mot. 17-24.

      CVS counters by arguing (1) that it was never required to

accept possession until those conditions were satisfied, (2) the

conditions were never satisfied, (3) that CPC Carolina is asking

the Court to re-write the Ground Lease by ignoring the supremacy

language, (4) the existence of the restrictive covenants had no

bearing on the conditions because CVS expected insurance to

cover the restrictions, and (5) there was no anticipatory




                                   [17]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 18 of 30



repudiation of the lease because it merely insisted on

conditions of the lease.    CVS Opp’n 3-15.

     CPC replies that (1) CVS approved the Restrictive Covenants

and therefore a title insurance policy excepting such

Restrictive Covenants cannot be unsatisfactory on that ground,

and (2) refusal to accept possession of Premises without

executing and presenting the deed to the Registrar is an

anticipatory breach of the Ground Lease.      See generally CPC

Reply.

     On the flip side, CVS affirmatively moves for summary

judgment as to its counterclaim for breach of contract because

(1) CPC Carolina failed to acquire and deliver possession of the

Premises as required by the Ground Lease and breached its

representations, and (2) there is an absence of evidence

supporting a breach of contract claim by CVS or anticipatory

breach, as CVS merely asserted its rights under the Ground Lease

for conditions that were not met.       CVS Mot. 7-20.   CPC Carolina

predictably argues that the deed was recordable, and that the

Ground Lease must be interpreted to exclude a rejection of

possession of the Premises on the condition of a title policy

that does not cover Restrictive Covenants.       CPC Opp’n 7-21.

CVS’ Reply essentially repeats the argument and counterarguments

above.   See generally CVS Reply.



                                 [18]
     Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 19 of 30



                b.    Analysis of CPC and CVS Summary Judgment
                      Motions

     Puerto Rico law recognizes the doctrine of anticipatory

repudiation.   “Under the law of Puerto Rico, where a party

clearly expresses its intent not to perform its contractual

obligations, the party will be found to have performed an

anticipatory breach of the contract.”       Malot v. Dorado Beach

Cottages Assocs., No. CV 03-1185 (DRD), 2009 WL 10680820, at *3

(D.P.R. Dec. 22, 2009) (Dominguez, J.) (citing 31 L.P.R.A. §§

3017, 3052 (1990)).    Moreover, “where a party insists ‘willfully

or by mistake, on preconditions to performance not stated in the

contract’ that party will be found to have breached the contract

by anticipatory repudiation.”      Id.   Furthermore, “[a]nticipatory

repudiation may come in the form of either words or conduct . .

.”

     While the parties exert much effort arguing the legality

and fulfillment of the two underlying conditions, that is, the

recordability of the deed and the receipt of a satisfactory

title insurance policy, the parties avoid a threshold question

of fact: What did Donabedian mean through her words or conduct

when she spoke with Lovell on August 16, 2017 on behalf of CVS?

Even if Donabedian had no obligation to indicate whether CVS

would accept possession under the Ground Lease during the Cure

Period, it is undisputed that Donabedian nevertheless did speak


                                  [19]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 20 of 30



with CPC Carolina’s representative, Lovell, at a critical

moment: the eleventh hour of a tenuous commercial transaction.

All reasonable inferences taken in favor of CPC Carolina on

CVS’s motion for summary judgment, and independently, all

reasonable inference taken in favor of CVS on CPC Carolina’s

motion for summary judgment reveal a genuine disputed issue of

material fact, viz. whether Donabedian through her words or

conduct clearly expressed an intent not to perform the Ground

Lease as a whole, and prematurely.

        To be sure, the arguments raised by the parties as to the

underlying conditions and interplay of Section 2.1(e) of the

Ground Lease with other aspects of the Ground Lease are

substantial and well taken, but examination of those issues is

pretermitted by the existence of this overarching question of

fact.    In the end, similar to Malot, 2009 WL 10680820, at *4,

where questions of fact exist as to intent and credibility,

neither party is entitled to judgment as matter of law on this

critical issue.    The Court therefore need not -- and does not --

decide the substantive arguments raised as to the underlying

conditions, warranties, and escrow.      Accordingly, CPC Carolina’s

partial motion for summary judgment against CVS is DENIED and

the CVS Parties’ motion against CPC Carolina is DENIED as to the

CVS Parties’ Counterclaim and CPC Carolina’s First, Second,

Third, Fourth and Eighth Causes of Action.

                                 [20]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 21 of 30



          2.   CPC Carolina’s Tort Claims under Article 1802 –
               Fifth Cause of Action are DISMISSED

     Article 1802 of the Puerto Rico Civil Code, P.R. Laws Ann.

tit. 31, § 5141 (“Article 1802”) “generally does not apply in

the context of commercial transactions.”      Linares-Acevedo v.

Acevedo, 38 F. Supp. 3d 222, 228 (D.P.R. 2014) (McGiverin, J.)

(citing Isla Nena Air Servs., Inc. v. Cessna Aircraft Co., 449

F.3d 85, 88 (1st Cir. 2006); Betancourt v. W.D. Schock Corp.,

907 F.2d 1251, 1255 (1st Cir. 1990) (“We do not see how he can

assert a tort claim, however, for Puerto Rico's negligence

statute, 31 L.P.R.A. § 5141, does not apply in the context of a

commercial transaction.”)    Under Puerto Rico law, however, an

exception provides that “[a] plaintiff may bring a negligence

claim based on a contractual relationship when there is both an

alleged breach of contract and an alleged breach of the general

duty not to negligently cause injury.”      Nieves Domenech v. Dymax

Corp., 952 F. Supp. 57, 65–66 (D.P.R. 1996) (Laffitte, J.)

(emphasis in original) (citing Ramos Lozada v. Orientalist

Rattan Furniture Inc., 92 JTS 74, 9577 (1992)).        “This general

duty not to act negligently must arise out of conditions

separate from the parties' contract” and “[i]f a plaintiff's

damages arise exclusively from a defendant's alleged breach of

contract, the plaintiff does not have a separate cause of action




                                 [21]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 22 of 30



for negligence.”   Id.   Subsequent case law in Puerto Rico is

helpful to the analysis of the claims here.

     In Castillo-Perez v. Bosques-Cordero, the court held that

cease and desist letters and conduct relating to litigation over

a contract could not form the basis of a tort claim because it

constituted the same conduct as breach of contract.        No. CV 10-

1584 (JAF/BJM), 2011 WL 13233491, at *10 (D.P.R. July 15, 2011)

(McGiverin, M.J.), report and recommendation adopted, No. CV 10-

1584 (JAF), 2011 WL 13233446 (D.P.R. Aug. 30, 2011).        A tort

claim for defamation with respect to defendants’ conduct towards

third parties, however, could form the basis of an Article 1802

claim.   Id. at *11.   The Court explained:

     Puerto Rico law provides that “[o]bligations are
     created by law, by contracts, by quasi contracts, and
     by illicit acts and omissions or by those in which any
     kind of fault or negligence occurs.” 31 L.P.R.A. §
     2992. “It is only when the obligation is not of a
     contractual nature, that is, only when an illicit act
     or omission involving fault or negligence is present,”
     that Article 1802 applies. Stainless Steel & Metal
     Mfg. Corp. v. Sacal V.I., Inc., 452 F. Supp. 1073,
     1081 (D.P.R. 1978) (citing 31 L.P.R.A. §§ 2992, 5141).
     See also Nieves Domenech [v. Dymax Corp.], 952 F.
     Supp. [57] at 65-66 [(D.P.R. 1996), Laffitte, J.)]
     (Article 1802’s “general duty not to act negligently
     must arise out of conditions separate from the
     parties' contract”). While Bosques’s alleged
     defamation concerns the Agreement, there is no
     evidence that her statements contravene the Agreement.
     Plaintiffs have not alleged that the Agreement imposes
     any duty on Bosques not to make such statements;
     rather, the source of such an obligation lies
     elsewhere (i.e., in Puerto Rico defamation law).
     True, the parties were in a contractual relationship,
     and Bosques ostensibly would not have made the alleged

                                 [22]
     Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 23 of 30



      statements absent that relationship. But the
      relationship, as memorialized in the Agreement, did
      not cover the tortious conduct alleged—any more than
      it would cover, say, Bosques’s setting the store on
      fire.

Id. (emphasis in original).

      As a closer factual analog, this Court views Linares-

Acevedo as persuasive here.     38 F. Supp. 3d 222.       In that case,

plaintiff Linares and his wife purchased two lots in South

Carolina from Linares’s cousin.      Id. at 226.    Linares’s cousin

failed to disclose that the lots were in a 100–year flood zone

and worth a fraction of the $68,000 he paid.        Id.   Title never

transferred.   Id.   Linares brought a complaint asserting: “(1)

damages under Article 1802 of the Puerto Rico Civil Code, 31

L.P.R.A. § 5141; (2) fraud; (3) misrepresentation; and (4)

breach of contract.”    Id.   The court dismissed the claim:

“[Linares]’s injuries (economic or otherwise) directly arise out

of [the cousin’s] alleged fraud and misrepresentation, conduct

which forms the basis of Linares's breach of contract claim.

Because [the cousin’s] alleged breach of duty of care is

intertwined with the alleged breach of contract, plaintiffs

cannot bring a separate cause of action under Article 1802 . . .

.”   Id. at 228.

      Similarly, in Lincoln Rd. Prods. v. Reign Entm't Grp., No.

CV 12-1895 (JAG/BJM), 2014 WL 12726554, at *5 (D.P.R. Sept. 8,

2014), Magistrate Judge McGiverin, in a report and

                                  [23]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 24 of 30



recommendation, held that a tort action did not lie under

Article 1802 when it was based on conduct intertwined with a

promotion contract.    The plaintiff Lincoln Road Productions

(“Lincoln”), a company specializing in producing and promoting

large-scale entertainment events, contracted with defendant

Reign Entertainment Group (“Reign”) to provide NBA players for

an exhibition game in Puerto Rico.       Id. at *1.   After executing

the agreement, Lincoln learned that the game might be cancelled.

Id. at *2.   Lincoln contacted Reign who dismissed the rumors and

instructed Lincoln to continue with the contract.        Id.   The game

had in fact been cancelled.    Id.   Lincoln sought contractual and

tort damages as a result of, among other things, selling tickets

and reputational damage.    Id.   Reign and the individual

defendant defaulted.   Id. at *1.    On a motion for default

judgment, the court held, citing Isla Nena and Nieves Domenach,

that Lincoln was entitled to breach of contract damages, but

could not recover on a claim under Article 1802 because

“Lincoln’s injuries (economic or otherwise) arose directly from

the defendants' failure to hold the game as promised, conduct

which forms the basis of the breach of contract claim.         Lincoln

has not identified any duty ‘imposed by nature [or] by law’

separate from that created contractually, as required for a

valid negligence claim.”    Lincoln Rd. Prods., 2014 WL 12726554,

at *5 (citation omitted).    In sum, the court held that, “because

                                  [24]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 25 of 30



the defendants' alleged breach of a duty of care is intertwined

with their alleged breach of contract, Lincoln cannot bring a

separate cause of action under Article 1802, and the claim must

be dismissed.”   Id.

     More recently, in Burk v. Paulen, 100 F. Supp. 3d 126, 136

(D.P.R. 2015), now-Chief Judge Gelpí explained that “Article

1802 negligence applies in cases where the party causing the

injury had no prior obligation or duty to the party suffering

the injury . . . As such, Article 1802 generally does not apply

in the context of commercial transactions.”       That court further

explained that as an exception, “[a] plaintiff may bring a

negligence claim based on a contractual relationship when there

is both an alleged breach of contract and an alleged breach of

the general duty not to negligently cause injury. . . but, this

general duty not to act negligently must arise out of conditions

separate from the parties' contract.”      Id. (emphasis original).

Accordingly, where the plaintiff’s “damages arise exclusively

from Defendants' alleged breach of contract, Plaintiff does not

have a separate cause of action for negligence.”        Id.   There (as

does CPC Carolina here), the plaintiff did “exactly that: he

rest[ed] his negligence claim upon [the defendant’s] alleged

contractual duty” to perform under the contract, and therefore

the Article 1802 claim was barred.      Id.



                                 [25]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 26 of 30



      CVS is correct in arguing that, similar to Linares, Lincoln

Rd. Prods., and Burke, all of CPC Carolina’s alleged Article

1802 damages exclusively arise from CVS’s alleged breach of the

Ground Lease.    CVS Mem. 21-22.     CPC Carolina does not appear to

disagree, responding that “CVS was at fault by committing an

anticipatory breach of the Ground Lease” and that breach

“directly caused harm to CPC, including but not limited to any

amounts for which CPC might be liable to Sellers (which is

denied) as a result CVS’s actions detailed above.”          CPC Opp’n

25.   The purported damages to CPC arise exclusively out of the

breach of the Ground Lease.      Accordingly, CPC Carolina’s Article

1802 Claim (Fifth Cause of Action) is DISMISSED.7

            3.   CPC’s Doctrina de Actos Propios Claim –- Sixth
                 Cause of Action -- is DISMISSED

      “The Puerto Rico Supreme Court has unequivocally rejected

application of the estoppel doctrine as developed in the common



      7The dismissal of CPC Carolina’s Article 1802 claim does
not extinguish argument about the extent and types of damages
that might be recovered for any surviving claims if CPC Carolina
prevails under Puerto Rico Law. See 31 P.R. Laws Ann. § 3018
(“Those who in fulfilling their obligations are guilty of fraud,
negligence, or delay, and those who in any manner whatsoever act
in contravention of the stipulations of the same, shall be
subject to indemnify for the losses and damages caused
thereby.”); 31 P.R. Laws Ann. § 3024 (“The losses and damages
for which a debtor in good faith is liable, are those foreseen
or which may have been foreseen, at the time of constituting the
obligation, and which may be a necessary consequence of its
nonfulfillment. In case of fraud, the debtor shall be liable
for all those which clearly may originate from the
nonfulfillment of the obligation.”).
                                   [26]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 27 of 30



law to its local legal system . . . Instead, it has utilized a

similar equitable principle known as ‘doctrina de actos propios’

and loosely translated as the ‘doctrine of one's own acts.’”

CMI Capital Mkt. Inv., LLC v. Municipality of Bayamon, 410 F.

Supp. 2d 61, 76 (D.P.R. 2006) (Acosta, J.) (quoting Corraliza

Rodriguez v. Banco Desarrollo Economico, 2001 TSPR 2, 6, 2001 WL

40070).    This doctrine arises under Article 7 of the Puerto Rico

Civil Code, 31 P.R. Laws Ann § 7.       Article 7 provides in

pertinent part:

     When there is no statute applicable to the case at
     issue, the court shall decide in accordance with
     equity, which means that natural justice, as embodied
     in the general principles of jurisprudence and in
     accepted and established usages and customs, shall be
     taken into consideration.

31 P.R. Laws Ann § 7.    Article 7 “clearly provides that courts

must not decide cases based in equity unless there is no

applicable statute.”    CMI Capital Mkt, 410 F. Supp. 2d at 76.

     Here, it is undisputed that a contract exists between CPC

Carolina and CVS concerning the rights and liabilities of the

parties.   That contract is governed by the Puerto Rico Civil

Code relating to contracts in Puerto Rico.       Indeed, CPC Carolina

is seeking damages occasioned by the “anticipatory breach of

contract,” if not recoverable as damages under that theory.            CPC

Carolina Opp’n 26-27.    CPC Carolina cites no authority

authorizing the use of this doctrine to supplement damages


                                 [27]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 28 of 30



otherwise not recoverable under a breach of contract theory.

See e.g., 31 P.R. Laws Ann. § 2994 (“Obligations arising from

contracts have legal force between the contracting parties, and

must be fulfilled in accordance with their stipulations.”); 31

P.R. Laws Ann. § 3018 (“Those who in fulfilling their

obligations are guilty of fraud, negligence, or delay, and those

who in any manner whatsoever act in contravention of the

stipulations of the same, shall be subject to indemnify for the

losses and damages caused thereby.”); 31 P.R. Laws Ann. § 3024

(“The losses and damages for which a debtor in good faith is

liable, are those foreseen or which may have been foreseen, at

the time of constituting the obligation, and which may be a

necessary consequence of its nonfulfillment. In case of fraud,

the debtor shall be liable for all those which clearly may

originate from the nonfulfillment of the obligation.”).           “It

appearing that there is vast statutory authority applicable to

the controversy at hand there is no need to decide the same on

equity grounds.”     CMI Capital Mkt. Inv., LLC, 410 F. Supp. 2d at

76.   Accordingly, CPC Carolina’s Sixth Cause of Action is

DISMISSED.

             4.   CPC’s Unjust Enrichment Claim-- Seventh Cause of
                  Action -- is DISMISSED.

      CPC’s claim for unjust enrichment is inapplicable for

similar reasons.     “[U]nder Puerto Rico law, the doctrine of


                                   [28]
      Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 29 of 30



unjust enrichment does not apply where, as here, there is a

contract that governs the dispute at issue.”         Puerto Rico Tel.

Co. v. SprintCom, Inc., 662 F.3d 74, 97 (1st Cir. 2011); see

also Punta Lima, LLC v. Punta Lima Dev. Co., 440 F. Supp. 3d

130, 151 (D.P.R. 2020) (Besosa, J.) (“[A] contract governing the

dispute at issue renders the unjust enrichment doctrine

inapplicable.”).     CPC Carolina’s Seventh Cause of Action for

unjust enrichment is therefore DISMISSED.

IV.   CONCLUSION

      For the aforementioned reasons, it is hereby Ordered:

      1.    CPC Carolina’s Motion for Summary Judgment (ECF No.

73) against CVS is hereby DENIED.

      2. The CVS Parties’ Motion for Summary Judgment against CPC

Carolina (ECF No. 79) is DENIED as to the CVS Parties’

Counterclaim and CPC Carolina’s First, Second, Third, Fourth and

Eighth Causes of Action, and ALLOWED as to CPC Carolina’s Fifth,

Sixth and Seventh Causes of Action, which are DISMISSED.

      3. CPC Carolina’s and CVS’s motions for summary judgment in

the Consolidated Actions are held in ABEYANCE and UNDER

ADVISEMENT pending resolution of the lead case.




                                   [29]
    Case 3:18-cv-01555-WGY Document 179 Filed 09/30/20 Page 30 of 30



     4. The lead case is held for a jury waived trial on the

Court’s November 2020 running trial list and the parties to this

case shall submit a joint pre-trial memorandum by Friday,

October 9, 2020.

     SO ORDERED.


                                            _/s/ William G. Young
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                 [30]
